Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   DETAILED ACTION
   Status of the claims: Claims 1-2, 4-7, 9-11 and 13-23 are pending.  
   A request for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, including the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, and the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114. Applicant' s submission filed on 1/18/2021 has been entered.
		                     
    The amendment filed 1/18/2021 which cancels claims 3, 8 and 12, and amends claims 1, 5, 9-11, 13, 15-16 and 21 has been entered. Claims 15-23 are withdrawn from further consideration. Claims 1-2, 4-7, 9-11 and 13-14 are under examination. 
 
                                            Claimed benefit
This application is a CON of 1434385 filed 3/09/2014 (now abandoned) which is a 371 of PCT/IB2012/054622 filed 9/06/2012 which claims benefit of 61532148 filed 9/08/2011 which has support for the elected invention (see below).
              
    Withdrawal of rejections and objection  
 	  The 112(b) rejection of claims 1-11 is withdrawn in light of the amendment of claim 1 and in light of cancelation of claims 3, 8 and 12. Yet, the new 112(b) is applicable to the amended claims (see below).	
The 103 rejection of claims 8-11, 13 and 14 by EP2308994, US 20040096863 (‘863), US 20100111386 (‘386), US 20110294134 (‘134), US 20110077499 (‘499), Paz-Elizur and Krokan is withdrawn in light of cancelation of claim 8 and amendment of claims 9-11, and 13-14 which has been amended to be dependent from claim 1. 
The 103 rejection of claim 12 by ‘994,’863, ‘386, ‘134, ‘499 and Paz-Elizur is withdrawn in light of cancelation of claim 12.
The objection to claim 8 is withdrawn in light of the cancelation of claim 8.              

		                              New-objection to claim
	In claim 9, “…healthy individuals is a reference population…” is advised to be changed to “…healthy individuals constitute a reference population…”, since “individuals”(plural form) is improper to be followed by “is”; and “healthy individuals” as a whole yet can constitute “a reference population” as recited.  

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
        Claims 1-2, 4-7, 9-11 and 13-14 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 25 is directed to a process of identifying protein biomarkers using mental steps or basic critical thinking performed by human and thus is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons according to MPEP 2106 “Patent subject matter eligibility” [R-10.2019].
	The claimed invention is directed to an abstract idea without significantly more. The claim 1 recites a method of diagnosing lung cancer via determining a level of activity of DNA repairing enzymes such as N-methylpurine DNA glycosylase (MPG) or/and“8-oxoguanine DNA glycosylase” (OGG1)  in a test sample followed by performing spiral low dose computerization tomograph (LDCT), a bronchoscopy and lung biopsy; i.e., claim 1 is a process which is one of the statutory categories of invention (Step 1:YES). The above mentioned judicial exception is not integrated into a practical application because the claimed methods (claim 1 and dependent claims therefrom) are directed to identify the enumerated abstract idea grouping (see MPEP 2106(I) (see below for detail). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set forth below.
The steps of the method of claim 1 as a whole are given broadest reasonable interpretation (BRI) as being directed to at least one judicial exception (Step 2A: YES, prong one Yes), as a judicial exception of being an abstract idea or a mental process of diagnosing lung cancer. Claim 1 further recites the additional elements that are step(a) measuring or determining a level of activity of DNA repairing enzymes such as N-methylpurine DNA glycosylase (MPG) or/and“8-oxoguanine DNA glycosylase” (OGG1)  in a test sample from a subject such as a smoker (claim 2), followed by step(b) performing spiral low dose computerization tomograph (LDCT), and step(c) performing  a bronchoscopy and lung biopsy if LDCT result is positive, wherein step(a) includes comparing level of MPG of the subject to the MPG level of healthy individual through mental process. These steps together at most amount to gathering the data from the processes of steps (a)-(c) in  order to correlate the level of MPG/OGG1 with positive diagnosis of " non-small cell lung cancer” in a subject. As such, these steps are considered insignificant extra solution that is not integrated into a practical application of the about discussed judicial exception (Step 2A, prong two, NO). Then, the analysis proceeds to Step 2B to analyze whether the claim as a whole amounts to significantly more than the exception.
control (step(a),claim 1), wherein the recitation “…said MPG catalytic activity is measured using MPG-hypoxanthine lesion (MPG-Hx) assay” (amended claim 1) is recited at a high level of generality  that merely require using the already known MPG-Hx assay to measure activity of MPG enzyme  which is a step of MPG enzyme assay performed by a human using mental step or basic critical thinking; wherein the MPG-Hx assay is a standard assay using oligonucleotides for measuring MPG enzymatic activity (see p.4036, right col., , 2nd paragraph, lines 1-13, Miao et al. (1998) cited in PTO-892, this Office action) and thus, this step is routine and conventional. Therefore, claim 1 as a whole does not amount to significant more than recited exception, i.e., abstract idea of diagnosing the lung cancer.
Also, the claim 1 embraces the limitation (claim 5) “…as compared to the risk of developing lung cancer of a reference population of normal, apparently healthy individuals matched to said subject or subjects for age and gender, and adjusted for smoking status, wherein the odds ratio for MPG catalytic activity is 1.18 for each 10 units of catalytic activity or 1.8 for each 1 standard deviation (SD) above the values of said reference population”; wherein said “comparison” process, “adjustment” process and statistical analysis process of  the “odd ratio” are drawn to mental steps or basic critical thinking performed by a human. Thus, step(a),claim 1 is drawn to gathering data necessary for performing diagnosing lung cancer. The claim 1 further recites additional elements, i.e.,  performing spiral low dose computerization tomograph (LDCT), and performing a bronchoscopy and lung biopsy (steps(b)(c), claim 1) for said diagnosis. The above-mentioned population (claims 9, 10, 11) of the normal and healthy individual is determined from (a mental process) gender, age, ethnicity and smoking status.
There is evidence that LDCT screening (step(b), claim 1) is conventional  method as evidenced by [0007], US 20200217847; and [0067], US 20030099388) and bronchoscopy or biopsy (claim 1) is also a conventional process as evidenced by [0004], US20180303323.
MPEP states  that “additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention” (MPEP 2106.05(d)). In this case, the “LDCT” (step(b), claim 1) , “bronchoscopy” and “biopsy” (step(c), claim 1) is a   HYPERLINK "https://www.bitlaw.com/guidance/patent/applying-step-two-of-Alice-Mayo-test.html#conventionality""well-understood, routine, and conventional techniques as evidenced by the two references discussed above, and thus, the claims as a whole amounts to
significantly more than the recited exception (Step2B: NO).
In addition, the claimed diagnosis further comprises an additional element , i.e., using  additional enzyme (one of enzymes (i) and (ii) in claim 2) such as “8-oxoguanine DNA claim 2) which activity is below the level of the activity of control (step(a) of claim 1, claim 7), wherein the candidate (subject) is a smoker (claim 4); wherein the diagnosis involves calculating an odds ratio (OR) for risk of development lung cancer (claim 5) and wherein the activity of MPG in the test sample is above level of activity of MPG of 75th percentile (i.e., greater than 75%) of the control (claim 6); wherein the determination of said  activity is effected (a human critical thinking) by a double stranded oligonucleotide substrate having a hypoxanthine lesion (claim 13) wherein the “substrate” comprises annealing of oligonucleotide sequences of SEQ ID Nos:1 and 2 (claim 14). 
In this case, the enzyme OGG1 (claim 2) in not the additional element beyond the judicial exception and its combination with MPG (claim 1) is still  drawn to additional data gathering by abstract idea to perform the claimed diagnosis of the lung cancer wherein the data at most tell  the relevant audience (doctor) to add OGG1 into account when performing the diagnosis. Thus,  the combination as a whole does not integrate the recited judicial exception into a practical application (Step2A, prong two, NO).   The inclusion of OGG1 enzyme (claim 2) into the diagnosis (claim 1) does not amount the claims to significantly more than the recited exception, and as such the claims as a whole are considered insignificant extra solution that is not integrated into a practical application of the judicial exception (Step 2B: NO).   
 In this case, said “annealing of oligonucleotide sequences” (claims 13-14) is equivalent to “hybridizing a gene probe” which is well-understood, routine, conventional activity as stated by MPEP 2106.5(d)(II) which states: “[T]he courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.” Thus, claims 13-14 as written does not amount to significantly more the judicial exception itself.   
Thus, claims 1-2, 4-7, 9-11 and 13-14 as a whole does not amount to significantly more (there is no concept in the claim) per MPEP 2106.05, step2B, NO.
An abstract idea without additional elements that amount to significantly more than the abstract idea is ineligible (MPEP 2106.05(d)(I)). Furthermore, although the abstract ideas cited in the method of claim 1 is a new abstract idea. MPEP states that a new abstract idea is still an abstract idea (see MPEP 2106.04); and thus, claims 1-4 are ineligible. 
 In summary, claims 1-2, 4-7, 9-11 and 13-14 do not qualify as eligible subject matter and thus the rejection of the claims under 35 USC 101 is proper.

	The applicants’ response to the above 101 rejection
	At pages 9-10, the response filed 1/18/2021 asserts that, while the claimed method of claim 1 employs steps of mathematical calculations, the method is significantly more than the mathematics themselves, and is directed to novel/non-obvious processes by novel combination of steps conceived by the inventors after evaluating MPG level in a lung cancer, and rd paragraph, the response).
	The response asserts that the amended claim 1 does not recite any judicial exception but recites the active steps of measuring the catalytic activities of MPG in a sample which cannot be achieved by critical thinking or mental steps, but rather requires actual wet chemistry such as using oligonucleotide substrates having hypoxanthine lesion (Hx) (p.9, 4th para to p.10,  line 5, the response). Also, the response asserts that the claim has been amended to include the limitation of diagnosing a specific lung cancer, i.e. non-small cell lung cancer (NSCLC) (p.10, lines 6-7, the response).
	In addition, the response asserts that the claimed method is performed at a high level of specificity, and is integrated into a practical application of the measuring MPG catalytic activity, and asserts that  the steps of LDCT, bronchoscopy and lung biopsy are not general in character but rather impose meaningful limitations on the method (p.10, 3rd paragraph, the response).
	Further, the response argues that the claimed method provides a significant advantage and improvement over current practice by narrowing the patient population to a population with greater risk of NSCL for early detection of the disease, thereby reducing risk of false positive  and allowing earlier detecting NSCLC (p.10, 4th paragraph, the response). Thus, the response requests withdrawal of the rejection.

	The applicants’ arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below. 
The claimed method (claim 1) are directed to an abstract idea without significantly more wherein the method is drawn to diagnosing  non-small cell lung cancer via determining a level of activity of DNA repairing enzymes, e.g., N-methylpurine DNA glycosylase (MPG) or/and “8-oxoguanine DNA glycosylase” (OGG1)  in a test sample followed by performing conventional processes such as spiral low dose computerization tomograph (LDCT), a bronchoscopy and lung biopsy routinely  as evidenced by the references cited in the above 101 rejection. As discussed above, the claims recite a judicial exception (an abstract idea that falls within mental process of a correlation between MPG (claim 1) or/and OGG1 (claim 2) enzyme and a positive diagnosis of a non-small cell lung cancer by comparing the level of MPG/OGGC between a subject and a healthy individual (Step2A prong one: Yes); wherein all the steps(a)-(C) recited in claim 1 (additional elements) as written  amount to gathering data for performing said “diagnosis”. (Step2A prong two: No). The additional elements that are the “steps (a)-(c)”  are well-understood, routine and conventional in the art; e.g., the MPG-Hx assay (Miao, 1998) is a standard assay using oligonucleotides for measuring MPG activity and thus is a routine test or conventional assay for evaluating DNA-repair involved lung cancer development. As such the claims as a whole are considered insignificant extra solution that is not integrated into a practical application of the judicial exception (Step2B: NO). 


Thus, the applicant’s argument “the claimed method is performed at a high level of specificity, and is integrated into a practical application of the measuring MPG catalytic activity” is not persuasive.
It is noted that inclusion of the “MPG-Hx assay” and diagnosing non-small cell lung cancer into the amended claim 1 does not integrate the claimed method of claim 1 into a practical application of the exception and thus it does not render the claimed methods eligible, because, in the absence of element(s) such as using genetically engineered MPG enzyme having said “practical application” in said diagnosing the lung cancer.
           As far as the argument “the claim has been amended to include the limitation of diagnosing a specific lung cancer, i.e. non-small cell lung cancer (NSCLC)” is concerned, the determination of diagnosing  NSCLC is within critical thinking or/and knowledge of a skilled artisan such as oncologist in lung cancer filed, and merely narrows the abstract idea thereof
	As far as the argument “the claimed method provides a significant advantage and improvement over current practice by narrowing the patient population to a population with greater risk of NSCL…” is concerned, said “advantage” and “improvement” do not make the comparison step less abstract and are not sufficient to provide eligibility on its own. Thus, the claim is directed to an abstract idea.
	Regarding the argument “the claimed method is directed to novel or non-obvious processes by novel combination of steps conceived by the inventors after evaluating MPG level in a lung cancer”, said “novel”  or  “non-obvious” process do not support the applicant’s position because it does not make the method of claim 1 less abstract and is insufficient to provide eligibility on its own. 
            Therefore, the claim 1 and dependent claims therefrom are not eligible. The 101 rejection is deemed proper and maintained. 

Conclusion			
    
     No claims are allowed.   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
March 12, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600